DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the correlation of wettability to the contact angle. The claim discloses determining the contact angle, but fails to disclose how the wettability is determined from the contact angle (Claim 3, 7 and 15 seem to have this step). Therefore, claim 1 and all of its dependencies are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for determining a wettability of one or more types of solid particles within a geological formation, the method comprising:  identifying at least one type of solid particle within the geological formation; identifying a frequency range for an electromagnetic measurement based on the identified at least one type of solid particle within the geological formation; receiving a plurality of electromagnetic (EM) measurements within a defined frequency range from an electromagnetic well-logging tool; and determining a contact angle associated with at least one type of solid particle within the geological formation based on the received plurality of EM measurements. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “identifying at least one type of solid particle within the geological formation; identifying a frequency range for an electromagnetic measurement based on the identified at least one type of solid particle within the geological formation; receiving a plurality of electromagnetic (EM) measurements within a defined frequency range from an electromagnetic well-logging tool” are treated by the Examiner as belonging to mental process grouping, while the steps of “determining a contact angle associated with at least one type of solid particle within the geological formation based on the received plurality of EM measurements” are treated as belonging to mental process grouping and/or mathematical concept grouping. 
Similar limitations comprise the abstract ideas of Claims 7 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: an electromagnetic well-logging tool
In Claim 10: a non-transitory, computer readable medium, a processor, mechanistic model
In Claim 19: a system, a non-transitory, computer readable medium, a processor 
“Receiving a plurality of electromagnetic (EM) measurements within a defined frequency range from an electromagnetic well-logging tool” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. A processor, a non-transitory, computer readable medium and a system, are generally recited and are not qualified as particular machines.     
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-9, 11-18 and 20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
               There are no prior art rejections for the claims.  However, Examiner cannot comment on the allowability of these claims until Applicant has satisfactorily addressed the 112b and 101 rejections above.
Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
	Michael Smith (DETERMINING PROPERTIES OF MATERIALS THROUGH CONDITIONALLY-RELEASABLE MATERIAL-ASSOCIATED LIQUIDS, 2021-02-22) teaches  new methods of analyzing materials, e.g., geologic materials, to identify wettability characteristics of such materials. Johnathan Mitchell et al. (Determining Properties Of Porous Material By NMR, 2020-06-30) teaches a method practical for examination of drill cuttings from a borehole while drilling. Chawathe et al. (ENGINEERING FORMATION WETTABILITY CHARACTERISTICS, 2019-08-01) teaches methods and systems are provided to enhance recovery of hydrocarbons from a formation by altering wettability at a surface of the formation towards more water-wet. Misra et al. (METHOD TO ESTIMATE WATER SATURATION IN ELECTROMAGNETIC MEASUREMENTS, 2016-11-03) teaches a method to estimate water saturation in electromagnetic measurements includes making an electromagnetic measurement and performing at least one of (a) creating an analytical forward model of the EM measurement, (b) creating a numerical finite difference forward model of the EM measurement, and (c) performing an inversion. Zielinski et al (METHOD FOR DETERMINING ROCK FORMATION FLUID INTERACTION USING NUCLEAR MAGNETIC RESONANCE WELL LOGGING MEASUREMENTS, 2011-07-28) teaches a method for determining surface relaxivity of a rock formation in a wellbore includes using measurements of nuclear magnetic resonance properties of the rock formation made from within a wellbore penetrating the rock formations includes determining nuclear magnetic relaxation properties from the measurements of the nuclear magnetic resonance properties. Dreher et al. (WETTABILITY CONTROL IN AN OIL RECOVERY PROCESS, 1972-02-22) teaches the contact angle (measure of the wettability of the reservoir rock) can be determined at in situ conditions from the above relationship, .phi. and S.sub.wi obtained from logging data, and .sigma. representative of the reservoir fluids. Liang et al. (A Method For Measuring Compact Rock Wettability By Nuclear Magnetic Resonance, 2022-03-25) teaches a method for measuring compact rock wettability by nuclear magnetic resonance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863      

/NATALIE HULS/Primary Examiner, Art Unit 2863